White, J.
In this case, four persons, including the defendant, agree to execute a bond to the plaintiff. One of the persons who was to execute the bond, procured, by fraud, a bond to be executed and delivered by the defendant, in which the names of two of the persons who were to join in the execution were omitted. Held: 1. That the fraud constitutes
no defense to a suit on the bond, where the plaintiff had no notice of the fraud at the time he accepted the same, and parted with the property in consideration of which the bond was given. 2. That the plaintiff might have required the bond to have been executed by all the parties, but he was not bound to do so. He might waive his right to require the bond to be thus executed by all the parties ; and the fact that the bond presented to the plaintiff and accepted by him, was the bond of two of the parties only, is no evidence to charge him with notice of the fraud practiced in its procurement.

Judgment affirmed.